Citation Nr: 1537866	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  12-02 846	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 100 percent for major depressive disorder.

2.  Entitlement to an initial compensable rating for limitation of extension of the left thigh associated with left hip strain with degenerative changes, prior to December 19, 2014 and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for limitation of flexion of the left thigh associated with left hip strain with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to March 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2011 and April 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2014, the Veteran provided testimony at a Travel Board hearing.  A transcript of the hearing is of record.

In September 2014, the Board remanded the claims for additional development.

In a March 2015 rating decision, the RO increased the ratings for major depressive disorder to 100 percent disabling, effective November 30, 2011, and for limitation of extension of the left thigh to 10 percent disabling, effective December 19, 2014.  Thus, these issues have been characterized accordingly on the title page.
  






FINDING OF FACT

In July 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of all issues on appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of all issues on appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, the appellant, through his authorized representative, has withdrawn all issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See correspondence from Veteran's representative, dated July 30, 2015; see also VA Form 27-0820, dated June 25, 2015.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.








ORDER

The appeal is dismissed.



		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


